
	
		III
		112th CONGRESS
		1st Session
		S. RES. 169
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony, documents and legal
		  representation.
	
	
		Whereas, in the case of Social Security Administration v.
			 Charlotte N. White, No. CB–75211–11–0004–T–1, pending before the Merit Systems
			 Protection Board, a subpoena for deposition testimony and document production
			 has been served on Sherae Hunter and a subpoena for deposition testimony has
			 been served on Wes Kungel, both employees in the Office of Senator Mary L.
			 Landrieu;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent employees of the Senate with respect
			 to any subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate;
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Sherae Hunter and Wes Kungel are
			 authorized to testify and produce documents in Social Security Administration
			 v. Charlotte N. White, except concerning matters for which a privilege should
			 be asserted.
		2.The Senate Legal Counsel is authorized to
			 represent Sherae Hunter, Wes Kungel, and any other individual in Senator
			 Landrieu's office in this matter.
		
